DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 05/13/2022.
Claims 1 and 13 have been amended. 
Claim 8 has been canceled. 
Claim 21 has been added. 
Claims 1-7, 9-21 are currently pending and have been examined.
This action is made final. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Sevenster (US Publication 20190311810A1), further in view of Kim et al (KR101440926B1). 

Regarding Claim 1, Green discloses the following: 
producing, by the processor, EDC clinical data in a final standardized data set usable in an EDC system in response to the applying the EDC mapping function to the relevant EHR data. ([0021] “By integrating the infrastructure and architecture of the various systems of the IPI 100, the present invention provides a single-vendor solution that allows for single-vendor support and the seamless sharing of standardized data across all of those systems…Moreover, by standardizing the format in which the data is captured and stored as well as the format by which it is exchanged across all of the systems of the IPI 100…”; [0064] “At step 316, any additional de-identified data that is relevant to the clinical trial is retrieved from the IPI 100 for qualifying patients 310. And, at step 318, all of the retrieved data for the qualifying patients 310 is presented in the form of an electronic report or a dataset…A research partner can transfer the electronic report or dataset from the research partner's research system to an external information system 142, such as a CTMS or EDC system, via one of the secured connections of the IPI 100” – infers the report can be used in EDC system). 
	Green does not explicitly disclose the following, but Farkas, which is directed to recruiting methods for a clinical trial, does teach the following: 
receiving, by a processor, a request for relevant subject health information associated with a subject for a clinical trial and a personally-identifying information for the subject (Page 3, lines 8-14, “a) specifying, at a first server, a query for searching persons of interest in the first database, b) sending the query to a search engine residing at a second server, c) based on the query, obtaining, at the second server, at least one data record from the first database, d) at the second server, storing the personally identifiable data record results in the second database”); 
generating, by the processor, a subject identifier based on the subject and the clinical trial, the subject identifier being unique for the subject and the clinical trial (Page 3, lines 15-18, “e) at the second server, de-identifying the data records while generating a unique record identifier for each resulted data record, f) returning the de-identified data records with an associated unique record identifier to the first server”),
matching, by the processor, the subject identifier associated with the subject to a patient identifier based on the personally-identifying information (Page 3, lines 19-25, “g) selecting, at the first server, at least one data record from the de-identified data records according a to a predetermined selection scheme, h) sending the record identifier of the selected at least one de-identified data record to the second server, i) at the second server, re-identifying the selected at least one person of interest using the record identifier of the selected at least one de-identified data record and the set of identifiable data record results stored at the second server.
Green teaches a process that involves producing EDC clinical data in a final standardized data set usable in an EDC system in response to the applying the EDC mapping function to the relevant EHR data, but does not disclose receiving, by a processor, a request for relevant subject health information associated with a subject for a clinical trial and a personally-identifying information for the subject; generating, by the processor, a subject identifier based on the subject and the clinical trial, the subject identifier being unique for the subject and the clinical trial; matching, by the processor, the subject identifier associated with the subject to a patient identifier based on the personally-identifying information. Farkas teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Green with these teachings of Farkas, to request relevant subject information associated with a subject for a trial and PII for the subject, generate a subject identifier, and match the subject identifier associated with the subject to a patient identifier based on the PII, with the motivation of de-identifying personally identifiable data to ensure patient privacy as required by respective legal regulations (Farkas page 18 lines 15-18, and provide a mechanism for matching subject identifiers with patient identifiers with the motivation of finding personally identifiable data that matches a query that can be retrieved when queried (Farkas page 8 lines 21-28). 
	Green/Farkas does not explicitly teach the following, but Yeskel, which is directed utilizing EHR/EMR systems in clinical trials, teaches the following: 
transmitting, by the processor, a health data query comprising the patient identifier to at least one of an electronic health record (EHR) system or a data transfer application programming interface to obtain EHR data associated with the subject ([0006] “program code for receiving a query; program code for matching the query against patient metadata obtained from a plurality of electronic medical record/electronic health record (EMR/EHR) systems to identify matching patients; program code for requesting applicable EMR/EHR systems to release patient details of a set of matching patients”;  [0020] “Once the relevant EMR/EHR systems 20 are identified, the index server 18 directly notifies the applicable EMR/EHR systems which patient data is requested, along with unique address of the querying system 26. The notification accordingly requests that the applicable EMR/EHR systems release patient details 29”)
receiving, by the processor, the EHR data associated with the patient identifier 
([0021] “EMR/EHR systems 20 which receive the notification, and are enabled, capable, and willing to send a response, send their individual replies containing detailed patient data of matching patients”; [0028] “a list of patient records 52 who match the inputted query are returned and displayed. In this display, each record 52 lists the EMR/EHR system on which the patient was located and a patient identifier” – teaches use of patient identifier with EHR data; [0029] “At S4, detailed patient data is obtained from the selected EMR/EHR systems”). 
	Green/Farkas teaches a system for receiving a request for subject health information associated with a subject, generating a subject identifier, matching a subject identifier to a patient identifier, and producing EDC clinical data in a final standardized data set usable in an EDC system. Green teaches querying an EHR system (at [0056]), but does not explicitly teach that the query comprises the patient identifier. Yeskel does teach transmitting a query comprising a patient identifier to an EHR system to obtain EHR data associated with the subject.  Green teachings obtaining patient data, but does not explicitly teach retrieving EHR data associated with a patient identifier, but Yeskel does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Green with these teachings of Yeskel, to request EHR data for a patient identifier and receive EHR data for that patient identifier, with the motivation of using source data from EMR/EHR systems for implementing clinical trials (Yeskel at [0005]). 
 	Green/Farkas/Yeskel do not teach the following, but Ofek, which is directed to methods for facilitating computerized interactions with EMRs, does teach: 
parsing, by the processor, the EHR data into relevant EHR data and nonrelevant EHR data ([Ofek [0045] “a processor operative to select relevant information including performing a computerized analysis of a computerized patient record and deriving, from the analysis, relevant clinical information which is presented to the user, whereas other clinical information is not presented to the user”); 
	Green/Yeskel teach a system of receiving a request for subject health information associated with a subject, generating a subject identifier, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach parsing the EHR data into relevant and non-relevant data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Yeskel with these teachings of Ofek, to parse the EHR data into relevant and non-relevant data, with the motivation of bringing relevant information to the physician so he doesn’t have to search for information he needs (Ofek [0031]).  
	Green/Farkas/Yeskel/Ofek do not explicitly teach the following, but Sevenster, which is directed to facilitating computational analysis of a medical condition, does teach: 
	displaying, by the processor, a first data set of the relevant EHR data on a user 
interface of a user device requesting a first confirmation by a user that the first data set 
of the relevant EHR data is at least one of relevant or irrelevant ([0040] “System 10 may be configured to help users of the system confirm whether an individual (e.g., a patient or other individual) associated with certain, extracted health data has or is likely to have a risk parameter (e.g., risk factor, risk marker, or other risk parameter)...System 10 may identify potentially relevant risk parameters for a user to confirm and/or automatically confirm the relevancy thereof” where [0019] teaches that “System 10 may have access to medical information, such as from…Electronic Medical Records (EMR), and other sources. The collected medical information may include useful health data and patient information, such as demographic or background information, of an individual” – the extracted information is EHR/EMR data; user confirms relevancy of extracted data);
the first data set corresponding to a first group of data from a first medical visit within a predetermined time period ([0051] teaches presentation of parameters that have been filtered as relevant to a user for confirmation; [0052] teaches “Some risk parameters may be time dependent, e.g., requiring that a user confirm the risk parameter within a certain time frame. For example, some lab results may only remain valid for a certain period of time (e.g., 30 days)” – reads on broadest reasonable interpretation of confirming relevance of data from a first visit (lab test) within a predetermined time period (30 days);
	displaying, by the processor, a second data set of the relevant EHR data on the 
user interface of the user device requesting a second confirmation by the user that the 
second data set of the relevant EHR data is at least one of relevant or irrelevant ([0040] “System 10 may be configured to help users of the system confirm whether an individual (e.g., a patient or other individual) associated with certain, extracted health data has or is likely to have a risk parameter (e.g., risk factor, risk marker, or other risk parameter)...System 10 may identify potentially relevant risk parameters for a user to confirm and/or automatically confirm the relevancy thereof” where [0019] teaches that “System 10 may have access to medical information, such as from…Electronic Medical Records (EMR), and other sources. The collected medical information may include useful health data and patient information, such as demographic or background information, of an individual” – the extracted information is EHR/EMR data; user confirms relevancy of extracted data; Examiner notes that recitation of a second set of data and second confirmation amount to duplication no parts, see MPEP 2144.04(VI)B)), the second data set corresponding to a second group of data from a         second medical visit within the predetermined time period ([0051] teaches presentation of parameters that have been filtered as relevant to a user for confirmation; [0052] teaches “Some risk parameters may be time dependent, e.g., requiring that a user confirm the risk parameter within a certain time frame. For example, some lab results may only remain valid for a certain period of time (e.g., 30 days)” – reads on broadest reasonable interpretation of confirming relevance of data from a first visit (lab test) within a predetermined time period (30 days); Examiner notes that recitation of a second set of data and second medical visit amount to duplication no parts, see MPEP 2144.04(VI)B)); 
	subsequently receiving, by the processor, the first confirmation and the second   confirmation from the user through the user interface of the user device ([0018] “ The predicted set of risk parameters may be presented to a user of system 10 for relevance confirmation. A user (e.g., a nurse, doctor, medical worker, or other personnel) may confirm the presence or risk of a given risk parameter on a user interface. For example, the user may confirm whether the risk parameter is relevant” – receiving confirmations via user interface; [0033] “In some embodiments, system 10 comprises one or more computing devices 18, one or more processors 20, electronic storage 22, external resources 24, and/or other components. Computing devices 18 are configured to provide an interface between users and system 10. Computing devices 18 are configured to provide information to and/or receive information from one or more users. Computing devices 18 include a user interface and/or other components. The user interface may be and/or include a graphical user interface configured to present views and/or fields configured to receive entry and/or selection with respect to risk parameters (or their values), risk models, or other items, and/or provide and/or receive other information.  
	Green/Farkas/Yeskel/Ofek teach a system of receiving a request for subject health information associated with a subject, generating a subject identifier, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach displaying, by the processor, a first/second data set of the relevant EHR data on the user interface of the user device requesting a first/second confirmation by the user that the first/second data set of the relevant EHR data is at least one of relevant or irrelevant, the first/second data set corresponding to a first/second group of data from a first/second medical visit within the predetermined time period, or that confirmations are received from the user through a user interface of the user device. Sevenster teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek with these teachings of Sevenster, to display first/second sets of EHR data for confirmation to the user for confirmation of relevance where the data pertains to a particular time period for a medical visit, with the motivation of confirming relevant items and removing irrelevant items by a medical worker based on their interest (Sevenster at [0028]), and to receive the confirmations via a user interface with the motivation of providing a means to receive information and selections from one or more users (Sevenster at [0033]). 
	Green/Farkas/Yeskel/Ofek/Sevenster do not explicitly teach the following, but Kim, which is directed to acquiring clinical trial data from EHRs via an EDC system, does teach: 
applying, by the processor, an electronic data collection (EDC) mapping function to the relevant EHR data; (Kim abstract, “The present invention relates to a technique for an EDC system to collect clinical trial data included in an electronic health record from an EHR system using a method of converting an electronic health record into clinical test data…the clinical test data included in the electronic health record stored in the EHR system is inquired from the EDC system to the EHR system, To the EDC system without re-input of the user. According to the present invention, both EDC and EHR systems exchange queries and responses in an international standard XML message so that data can be requested even when the internal data structure of each other is unknown. More specifically, the EDC system accesses the EHR system of hospitals participating in clinical trials, requests clinical test data included in the electronic health record of the CCD format as a QED request message, and outputs the result of the retrieved CCD format as QED Response message, converts it into an SDTM data set, and stores it in the internal database system of the EDC system”).
	Green/Farkas/Yeskel/Sevenster/Ofek teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, receiving confirmation of relevant EHR data for a time period, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach applying an EDC mapping function to the relevant EHR data. Ofek teaches, at [0082], a method of mapping healthcare data expressed in a local terminology to a baseline terminology to enable terminology interoperability, but does not explicitly teach applying an EDC mapping function to relevant EHR data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek/Sevenster with these teachings of Kim to convert EHR data identified as relevant data (as taught by Ofek) into an EDC system, with the motivation of automating the process so a user doesn’t have to manually put input into EDC system (Kim, abstract). 

Regarding Claim 2, Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach the limitations of Claims 1.  Green further discloses the health data query to the EHR system comprises a data characteristic indicating the EHR data, and wherein the received EHR data associated with the patient identifier comprises the data characteristic ([0060] “Step 302 in the exemplary sequential filtering process 300 includes querying de-identified patient diagnosis/medical history data and determining the number of patients with specific diagnoses. Those diagnoses are queried based on the ICD values captured for those patients (e.g.; V78.1, which corresponds to screening for other and unspecified deficiency anemia; 280.0, which corresponds to iron deficiency anemia secondary to blood loss (chronic); 280.9, which corresponds to iron deficiency anemia unspecified; and 285.1, which corresponds to acute posthemorrhagic anemia). Step 302 in the sequential filtering process 300 reveals that twenty of twenty-four patients have been diagnosed with at least one of the health conditions specified”).

Regarding Claim 4, Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach the limitations of Claims 1.  Kim further teaches the EDC mapping function transforms the relevant EHR data into the EDC clinical data (“The present invention relates to a technique for an EDC system to collect clinical trial data included in an electronic health record from an EHR system, and more particularly to a technique for converting electronic health records into clinical test data”; “The present invention relates to a method and apparatus for transmitting clinical test data included in a health record from an EHR to an EDC system”; The transmitting the query result of the converted CCD XML format to the EDC system in the EHR system may include verifying the validity of the query result of the CCD XML format, Converting a query result of the QED response XML format into a QED response XML format; adding a digital signature to the query result of the converted QED response XML format; Transmitting the converted SOAP message from the EHR system to the EDC system according to a SOAP protocol; obtaining a query result of a QED response XML format by releasing the SOAP message transmitted from the EDC system; Confirming the digital signature in the query result of the unfolded QED response XML format; and transmitting the query result of the confirmed QED response XML format to the SDTM It may include the step of converting three-rotor. Also, in the present invention, the step of converting the query result of the validated CCD XML format into the QED response XML format may be performed by using a mapping table of elements and attributes that are semantically corresponded in the CCD schema and the QED response schema. In addition, in the present invention, the step of converting the query result of the confirmed QED response XML format into the SDTM data set may include the steps of: Elements and attributes can be transformed using mapping tables that map to variables in the SDTM domain”).  
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach applying an EDC mapping function to the relevant EHR data. Ofek teaches, at [0082], a method of mapping healthcare data expressed in a local terminology to a baseline terminology to enable terminology interoperability, but does not explicitly teach applying an EDC mapping function to relevant EHR data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Kim to transform EHR data identified as relevant data (as taught by Ofek) into EDC clinical data, with the motivation of automating the process so a user doesn’t have to manually put input into EDC system (Kim, abstract). 

Regarding Claim 5, Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach the limitations of Claim 4. Kim further teaches the applying the EDC mapping function to the relevant EHR data comprises analyzing and transforming the relevant EHR data to the EDC clinical data (“The present invention relates to a technique for an EDC system to collect clinical trial data included in an electronic health record from an EHR system, and more particularly to a technique for converting electronic health records into clinical test data”; “The present invention relates to a method and apparatus for transmitting clinical test data included in a health record from an EHR to an EDC system”; The transmitting the query result of the converted CCD XML format to the EDC system in the EHR system may include verifying the validity of the query result of the CCD XML format, Converting a query result of the QED response XML format into a QED response XML format; adding a digital signature to the query result of the converted QED response XML format; Transmitting the converted SOAP message from the EHR system to the EDC system according to a SOAP protocol; obtaining a query result of a QED response XML format by releasing the SOAP message transmitted from the EDC system; Confirming the digital signature in the query result of the unfolded QED response XML format; and transmitting the query result of the confirmed QED response XML format to the SDTM It may include the step of converting three-rotor. Also, in the present invention, the step of converting the query result of the validated CCD XML format into the QED response XML format may be performed by using a mapping table of elements and attributes that are semantically corresponded in the CCD schema and the QED response schema. In addition, in the present invention, the step of converting the query result of the confirmed QED response XML format into the SDTM data set may include the steps of: Elements and attributes can be transformed using mapping tables that map to variables in the SDTM domain”).  
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach applying an EDC mapping function to the relevant EHR data. Ofek teaches, at [0082], a method of mapping healthcare data expressed in a local terminology to a baseline terminology to enable terminology interoperability, but does not explicitly teach applying an EDC mapping function to relevant EHR data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Kim to transform EHR data identified as relevant data (as taught by Ofek) into EDC clinical data, with the motivation of automating the process so a user doesn’t have to manually put input into EDC system (Kim, abstract). 

Regarding Claim 6, Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach the limitations of Claim 5. Ofek further teaches the applying the EDC mapping function to the relevant EHR data further comprises removing the relevant EHR data not pertinent to the trial ([0045] “a processor operative to select relevant information including performing a computerized analysis of a computerized patient record and deriving, from the analysis, relevant clinical information which is presented to the user, whereas other clinical information is not presented to the user” -- reads on relevant information remains and non-relevant data is removed); 
	Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach parsing the EHR data into relevant and non-relevant data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Green/Yeskel/Ofek/Kim with these teachings of Ofek, to remove the non-relevant data, with the motivation of bringing relevant information to the physician so he doesn’t have to search for information he needs among relevant/non-relevant information (Ofek [0031]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Sevenster (US Publication 20190311810A1), further in view of Kim et al (KR101440926B1), further in view of Van Assel et al (US Publication 20210233658A1). 

Regarding Claim 3, Green/Farkas/Yeskel/Sevenster/Ofek/Kim do not teach, but Van Assel, which is directed to identifying relevant medical data for medical diagnosis, does teach: the parsing the EHR data comprises reviewing the EHR data for a relevance indicator comprised in EHR data points of the EHR data ([0060] “Determining whether to include the information corresponding to an item of medical data in a first set of information based on the measure of relevance for the item of medical data may comprise determining whether the measure of relevance meets a pre-determined threshold”), and separating the EHR data points comprising the relevance indicator from the EHR data points missing the relevance indicator ([0403] “After separating the pairs from the dataset into relevant and non-relevant, the datasets were balanced.
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system. Ofek teaches parsing the data into relevant and non-relevant data, but does not teach use of a relevance indicator based on EHR data or separating the relevant EHR data points from EHR data missing the relevance indicator.  Van Assel does teach determining a measure of relevance (e.g., reads on relevance indicator) of medical data and separating relevant and non-relevant data accordingly. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Van Assel, to use a relevance indicator when parsing EHR data as relevant/non-relevant and to separate relevant/non-relevant data, with the motivation of filtering medical data based on relevance to obtain a sub-set of information comprising information determined to be relevant (Van Assel [0105]). 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Sevenster (US Publication 20190311810A1), further in view of Kim et al (KR101440926B1), further in view of Tiwari et al (US Publication 20180060538). 

Regarding Claim 7, Green/Farkas/Yeskel/Sevenster/Ofek/Kim do not teach, but Tiwari, which is directed to a system for leveraging multiple pluggable connectors to retrieve clinical trial data from different sources, does teach: applying, by the processor, a data mapping function to a data category in the received EHR data to associate the data category in the received EHR data with a corresponding data category in the final standardized data set before the parsing the EHR data occurs ([0014] “source data is typically represented using a data model that is associated with the source of clinical trial data form which it was retrieved (e.g. the particular EDC system, or CTMS that was used to collect and manage the data”; [0042] “the system comprises a mapping module for: retrieving the stored source data, wherein the retrieved source data has a first representation corresponding to a first data model associated with the source of clinical trial data from which it was retrieved; creating a second representation of the retrieved source data using a second data model; and storing the second representation of the retrieved source data as mapped data (mapped between the first representation and second representation) for further retrieval and/or processing”).
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach a data mapping function to associate data in EHR data with corresponding data category in final data set. Tiwari teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Tiwari, to incorporate a data mapping function to associate data in received data with the final data set, with the motivation of creating an intermediate representation of the data ([0042]). 

Regarding Claim 12, Green/Farkas/Yeskel/Sevenster/Ofek/Kim do not teach, but Tiwari, which is directed to a system for leveraging multiple pluggable connectors to retrieve clinical trial data from different sources, does teach: the EHR data received is transformed raw data comprising a structured format (Tiwari [0012] “that leverages multiple pluggable connectors to retrieve clinical trial data from different data sources (e.g. corresponding to different systems used to collect and manage data collected over the course of a clinical trial). The clinical connector technology described herein transforms the retrieved data to one or more standardized representations using one or more pre-defined data models” where “predefined data model” reads on “structured format” per [0091] “a pre-defined data model (e.g. specification) such as SDTM, a CTMS data model, or a standardized pharmacovigilance data model”). 
	Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach that the EHR data received is transformed rat data comprising a structured format. Tiwari teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Tiwari, to utilize transformed EHR data in a structured format, with the motivation of standardizing the format to obviate the need for stakeholders to modify workflow depending on the particular data source ([0012]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Sevenster (US Publication 20190311810A1), further in view of Kim et al (KR101440926B1), further in view of Boucher et al (US Publication 20140073880A1). 

Regarding Claim 9, Green/Farkas/Yeskel/Sevenster/Ofek/Kim do not teach, but Boucher, which is directed to acquiring medical information in the context of telehealth services, teaches: confirming, by the processor, at least one of relevance of the relevant EHR data or accuracy of the produced EDC clinical data ([0008] confirm receipt and/or integrity of the relevant patient information”); 
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach confirming accuracy of relevance of the relevant data or accuracy of the produced EDC clinical data, but Boucher teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Boucher, to incorporate a step of confirming relevance/accuracy, with the motivation of ensuring accuracy of patient medical information (]0048). 

Claim 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Sevenster (US Publication 20190311810A1), further in view of Kim et al (KR101440926B1), further in view of Marks et al (US Publication 20100138235A1). 

Regarding Claim 10, Green/Farkas/Yeskel/Sevenster/Ofek/Kim do not teach, but Marks, which is directed to clinical trial management, teaches presenting, by the processor, the EDC clinical data on a user interface requesting confirmation by a user that the produced EDC clinical data is accurate. ([0017] “The method can include receiving clinical research data pertaining to the clinical study, receiving a user input indicating that the information is complete, and causing a summary of the clinical research data to be presented, whereby the user having provided the clinical research data can verify the accuracy of the clinical research data”). 
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach presenting EDC data on a user interface requesting confirmation by a user that the EDC data is accurate, but Marks does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Marks, to incorporate a step of confirming relevance/accuracy, with the motivation of ensuring accuracy of clinical research data (Marks [0093]). 

Regarding Claim 11, Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach the limitations of Claim 10.  Marks further teaches receiving, by the processor, a confirmation response indicating whether the EDC clinical data is accurate ([0017] “The method can include receiving clinical research data pertaining to the clinical study, receiving a user input indicating that the information is complete, and causing a summary of the clinical research data to be presented, whereby the user having provided the clinical research data can verify the accuracy of the clinical research data”), 
in response to the confirmation response indicating that the EDC clinical data is not accurate, adjusting, by the processor, the EDC mapping function and reapplying the EDC mapping function to the relevant EHR data ([0017]) “prior to the step of receiving an additional user input, the method also can include receiving a user input indicating that the clinical research data is inaccurate and receiving user corrections to the clinical research data”).
Green/Farkas/Yeskel/Sevenster/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach receiving confirmation that EDC data is accurate, or adjusting the mapping function and reapplying when the confirmation response indicates that EDC data is not accurate, but Marks does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Sevenster/Ofek/Kim with these teachings of Marks, to incorporate a step of confirming relevance/accuracy, with the motivation of ensuring accuracy of clinical research data (Marks [0093]). 

Claims 13, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Kim et al (KR101440926B1). 

Regarding Claim 13, Green/Farkas/Yeskel/Ofek/Kim teach the limitations of Claim 1 for which Claim 13 contains the same or substantial limitations. The discussion above with respect to Claim 1 is equally applicable to Claim 13.  Claim 13 contains the following limitations which are also taught by Green: 
	a display screen comprising a web client with a graphical user interface (GUI) (see [0031]) and	
	a data exchange system comprising a server, the data exchange system 
configured to provide the GUI through the web client, the data exchange system 
comprising (see [0031], [0034]):
a processor ([0032], a central processor).
Green does not explicitly teach the following, but Ofek does teach:  
a tangible, non-transitory memory configured to communicate with the processor ([0032] “A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device”). 
the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising ([0035] “Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”). 
	Green/Farkas/Yeskel/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, applying an EDC mapping function to the relevant EHR data and producing EDC clinical data in a final standardized data set usable in an EDC system. Green teaches the use of a processor, but does not explicitly teach a tangible, non-transitory memory configured to communicate with the processor or the tangible, non-transitory memory having instructions stored that cause the processor to perform particular operations, but Yeskel does teach these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek/Kim with these teachings of Yeskel, with the motivation of various computer implementations of the system, methods and computer program products (Yeskel [0038]). 

Regarding Claim 14, Green/Farkas/Yeskel/Ofek/Kim teach the limitations of Claim 13.  Green further discloses the health data query to the EHR system comprises a data characteristic indicating the EHR data, and wherein the received EHR data associated with the patient identifier comprises the data characteristic ([0060] “Step 302 in the exemplary sequential filtering process 300 includes querying de-identified patient diagnosis/medical history data and determining the number of patients with specific diagnoses. Those diagnoses are queried based on the ICD values captured for those patients (e.g.; V78.1, which corresponds to screening for other and unspecified deficiency anemia; 280.0, which corresponds to iron deficiency anemia secondary to blood loss (chronic); 280.9, which corresponds to iron deficiency anemia unspecified; and 285.1, which corresponds to acute posthemorrhagic anemia). Step 302 in the sequential filtering process 300 reveals that twenty of twenty-four patients have been diagnosed with at least one of the health conditions specified”).

Regarding Claim 16, Green/Farkas/Yeskel/Ofek/Kim teach the limitations of Claim 13. Kim further teaches the EDC mapping function transforms the relevant EHR data into the EDC clinical data (“The present invention relates to a technique for an EDC system to collect clinical trial data included in an electronic health record from an EHR system, and more particularly to a technique for converting electronic health records into clinical test data”; “The present invention relates to a method and apparatus for transmitting clinical test data included in a health record from an EHR to an EDC system”; The transmitting the query result of the converted CCD XML format to the EDC system in the EHR system may include verifying the validity of the query result of the CCD XML format, Converting a query result of the QED response XML format into a QED response XML format; adding a digital signature to the query result of the converted QED response XML format; Transmitting the converted SOAP message from the EHR system to the EDC system according to a SOAP protocol; obtaining a query result of a QED response XML format by releasing the SOAP message transmitted from the EDC system; Confirming the digital signature in the query result of the unfolded QED response XML format; and transmitting the query result of the confirmed QED response XML format to the SDTM It may include the step of converting three-rotor. Also, in the present invention, the step of converting the query result of the validated CCD XML format into the QED response XML format may be performed by using a mapping table of elements and attributes that are semantically corresponded in the CCD schema and the QED response schema. In addition, in the present invention, the step of converting the query result of the confirmed QED response XML format into the SDTM data set may include the steps of: Elements and attributes can be transformed using mapping tables that map to variables in the SDTM domain”).  
Green/Yeskel/Ofek teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach applying an EDC mapping function to the relevant EHR data. Ofek teaches, at [0082], a method of mapping healthcare data expressed in a local terminology to a baseline terminology to enable terminology interoperability, but does not explicitly teach applying an EDC mapping function to relevant EHR data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Yeskel/Ofek/Kim with these teachings of Kim to transform EHR data identified as relevant data (as taught by Ofek) into EDC clinical data, with the motivation of automating the process so a user doesn’t have to manually put input into EDC system (Kim, abstract). 

Regarding Claim 17, Green/Farkas/Yeskel/Ofek/Kim teach the limitations of Claim 16. Kim further teaches the applying the EDC mapping function to the relevant EHR data comprises analyzing and transforming the relevant EHR data to the EDC clinical data (“The present invention relates to a technique for an EDC system to collect clinical trial data included in an electronic health record from an EHR system, and more particularly to a technique for converting electronic health records into clinical test data”; “The present invention relates to a method and apparatus for transmitting clinical test data included in a health record from an EHR to an EDC system”; The transmitting the query result of the converted CCD XML format to the EDC system in the EHR system may include verifying the validity of the query result of the CCD XML format, Converting a query result of the QED response XML format into a QED response XML format; adding a digital signature to the query result of the converted QED response XML format; Transmitting the converted SOAP message from the EHR system to the EDC system according to a SOAP protocol; obtaining a query result of a QED response XML format by releasing the SOAP message transmitted from the EDC system; Confirming the digital signature in the query result of the unfolded QED response XML format; and transmitting the query result of the confirmed QED response XML format to the SDTM It may include the step of converting three-rotor. Also, in the present invention, the step of converting the query result of the validated CCD XML format into the QED response XML format may be performed by using a mapping table of elements and attributes that are semantically corresponded in the CCD schema and the QED response schema. In addition, in the present invention, the step of converting the query result of the confirmed QED response XML format into the SDTM data set may include the steps of: Elements and attributes can be transformed using mapping tables that map to variables in the SDTM domain”).  
Green/Yeskel/Ofek teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach applying an EDC mapping function to the relevant EHR data. Ofek teaches, at [0082], a method of mapping healthcare data expressed in a local terminology to a baseline terminology to enable terminology interoperability, but does not explicitly teach applying an EDC mapping function to relevant EHR data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Yeskel/Ofek/Kim with these teachings of Kim to transform EHR data identified as relevant data (as taught by Ofek) into EDC clinical data, with the motivation of automating the process so a user doesn’t have to manually put input into EDC system (Kim, abstract). 

Regarding Claim 18, Green/Farkas/Yeskel/Ofek/Kim teach the limitations of Claim 17. Ofek further teaches the applying the EDC mapping function to the relevant EHR data further comprises removing the relevant EHR data not pertinent to the trial ([0045] “a processor operative to select relevant information including performing a computerized analysis of a computerized patient record and deriving, from the analysis, relevant clinical information which is presented to the user, whereas other clinical information is not presented to the user” -- reads on relevant information remains and non-relevant data is removed); 
	Green/Farkas/Yeskel/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach parsing the EHR data into relevant and non-relevant data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Green/Farkas/Yeskel/Ofek/Kim with these teachings of Ofek, to remove the non-relevant data, with the motivation of bringing relevant information to the physician so he doesn’t have to search for information he needs among relevant/non-relevant information (Ofek [0031]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Kim et al (KR101440926B1), further in view of Van Assel et al (US Publication 20210233658A1). 

Regarding Claim 15, Green/Farkas/Yeskel/Ofek/Kim do not teach, but Van Assel, which is directed to identifying relevant medical data for medical diagnosis, does teach: the parsing the EHR data comprises reviewing the EHR data for a relevance indicator comprised in EHR data points of the EHR data ([0060] “Determining whether to include the information corresponding to an item of medical data in a first set of information based on the measure of relevance for the item of medical data may comprise determining whether the measure of relevance meets a pre-determined threshold”), and separating the EHR data points comprising the relevance indicator from the EHR data points missing the relevance indicator ([0403] “After separating the pairs from the dataset into relevant and non-relevant, the datasets were balanced.
Green/Farkas/Yeskel/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system. Ofek teaches parsing the data into relevant and non-relevant data, but does not teach use of a relevance indicator based on EHR data or separating the relevant EHR data points from EHR data missing the relevance indicator.  Van Assel does teach determining a measure of relevance (e.g., reads on relevance indicator) of medical data and separating relevant and non-relevant data accordingly. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek/Kim with these teachings of Van Assel, to use a relevance indicator when parsing EHR data as relevant/non-relevant and to separate relevant/non-relevant data, with the motivation of filtering medical data based on relevance to obtain a sub-set of information comprising information determined to be relevant (Van Assel [0105]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) of in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Kim et al (KR101440926B1), further in view of Marks et al (US Publication 20100138235A1). 

Regarding Claim 19, Green/Farkas/Yeskel/Ofek/Kim do not teach the following, but Marks,  which is directed to clinical trial management teaches: presenting, by the processor, the relevant EHR data on a user interface requesting confirmation by a user that the relevant EHR data is relevant before applying the EDC mapping function ([0017] “The method can include receiving clinical research data pertaining to the clinical study, receiving a user input indicating that the information is complete, and causing a summary of the clinical research data to be presented, whereby the user having provided the clinical research data can verify the accuracy of the clinical research data”). 
Green/Farkas/Yeskel/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach presenting EDC data on a user interface requesting confirmation by a user that the EDC data is accurate, but Marks does teach this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek/Kim with these teachings of Marks, to incorporate a step of confirming relevance/accuracy, with the motivation of ensuring accuracy of clinical research data (Marks [0093]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Kim et al (KR101440926B1), further in view of Boucher et al (US Publication 20140073880A1). 

Regarding Claim 20, Green/Farkas/Yeskel/Ofek/Kim do not teach, but Boucher, which is directed to acquiring medical information in the context of telehealth services, teaches: confirming, by the processor, at least one of relevance of the relevant EHR data or accuracy of the produced EDC clinical data ([0008] confirm receipt and/or integrity of the relevant patient information”); 
Green/Farkas/Yeskel/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant/non-relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach confirming accuracy of relevance of the relevant data or accuracy of the produced EDC clinical data, but Boucher teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek/Kim with these teachings of Boucher, to incorporate a step of confirming relevance/accuracy, with the motivation of ensuring accuracy of patient medical information (]0048). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US Publication 20110264466A1) in view of Farkas (WIPO Publication 2020135951A2), further in view of Yeskel (US Publication 20120035954A1), further in view of Ofek et al (US Publication 20120215560A1), further in view of Kim et al (KR101440926B1), further in view of Sevenster (US Publication 20190311810A1). 

Regarding Claim 21, Green/Farkas/Yeskel/Ofek/Kim do not explicitly teach the following, but Sevenster, which is directed to facilitating computational analysis of a medical condition, does teach: wherein prior to applying the EDC mapping function to the relevant EHR data, the operations further comprise: displaying, by the processor, a first data set of the relevant EHR data on a user interface of a user device requesting a first confirmation by a user that the first data set of the relevant EHR data is at least one of relevant or irrelevant ([0040] “System 10 may be configured to help users of the system confirm whether an individual (e.g., a patient or other individual) associated with certain, extracted health data has or is likely to have a risk parameter (e.g., risk factor, risk marker, or other risk parameter)...System 10 may identify potentially relevant risk parameters for a user to confirm and/or automatically confirm the relevancy thereof” where [0019] teaches that “System 10 may have access to medical information, such as from…Electronic Medical Records (EMR), and other sources. The collected medical information may include useful health data and patient information, such as demographic or background information, of an individual” – the extracted information is EHR/EMR data; user confirms relevancy of extracted data), the first data set corresponding to a first group of data from a first medical visit within a predetermined time period ([0051] teaches presentation of parameters that have been filtered as relevant to a user for confirmation; [0052] teaches “Some risk parameters may be time dependent, e.g., requiring that a user confirm the risk parameter within a certain time frame. For example, some lab results may only remain valid for a certain period of time (e.g., 30 days)” – reads on broadest reasonable interpretation of confirming relevance of data from a first visit (lab test) within a predetermined time period (30 days); displaying, by the processor, a second data set of the relevant EHR data on the user interface of the user device requesting a second confirmation by the user that the second data set of the relevant EHR data is at least one of relevant or irrelevant ([0040] “System 10 may be configured to help users of the system confirm whether an individual (e.g., a patient or other individual) associated with certain, extracted health data has or is likely to have a risk parameter (e.g., risk factor, risk marker, or other risk parameter)...System 10 may identify potentially relevant risk parameters for a user to confirm and/or automatically confirm the relevancy thereof” where [0019] teaches that “System 10 may have access to medical information, such as from…Electronic Medical Records (EMR), and other sources. The collected medical information may include useful health data and patient information, such as demographic or background information, of an individual” – the extracted information is EHR/EMR data; user confirms relevancy of extracted data; Examiner notes that recitation of a second set of data and second confirmation amount to duplication no parts, see MPEP 2144.04(VI)B)), the second data set corresponding to a second group of data from a second medical visit within the predetermined time period ([0051] teaches presentation of parameters that have been filtered as relevant to a user for confirmation; [0052] teaches “Some risk parameters may be time dependent, e.g., requiring that a user confirm the risk parameter within a certain time frame. For example, some lab results may only remain valid for a certain period of time (e.g., 30 days)” – reads on broadest reasonable interpretation of confirming relevance of data from a first visit (lab test) within a predetermined time period (30 days); Examiner notes that recitation of a second set of data and second medical visit amount to duplication no parts, see MPEP 2144.04(VI)B));  
	subsequently receiving, by the processor, the first confirmation and the second confirmation64841-0436-3232.1Serial No. 16/840,123Docket No. 69181.02100 from the user through the user interface of the user device ([0018] “The predicted set of risk parameters may be presented to a user of system 10 for relevance confirmation. A user (e.g., a nurse, doctor, medical worker, or other personnel) may confirm the presence or risk of a given risk parameter on a user interface. For example, the user may confirm whether the risk parameter is relevant” – receiving confirmations via user interface; [0033] “In some embodiments, system 10 comprises one or more computing devices 18, one or more processors 20, electronic storage 22, external resources 24, and/or other components. Computing devices 18 are configured to provide an interface between users and system 10. Computing devices 18 are configured to provide information to and/or receive information from one or more users. Computing devices 18 include a user interface and/or other components. The user interface may be and/or include a graphical user interface configured to present views and/or fields configured to receive entry and/or selection with respect to risk parameters (or their values), risk models, or other items, and/or provide and/or receive other information.  
	Green/Farkas/Yeskel/Ofek/Kim teach a system of receiving a request for subject health information associated with a subject, generating a subject identifier, matching a subject identifier to a patient identifier, requesting and receiving EHR data for a patient identifier from an EHR system, parsing the data into relevant and non-relevant EHR data, applying an EDC mapping function to the relevant data, and producing EDC clinical data in a final standardized data set usable in an EDC system, but do not teach displaying, by the processor, a first/second data set of the relevant EHR data on the user interface of the user device requesting a first/second confirmation by the user that the first/second data set of the relevant EHR data is at least one of relevant or irrelevant, the first/second data set corresponding to a first/second group of data from a first/second medical visit within the predetermined time period, or that confirmations are received from the user through a user interface of the user device. Sevenster teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Green/Farkas/Yeskel/Ofek/Kim with these teachings of Sevenster, to display first/second sets of EHR data for confirmation to the user for confirmation of relevance where the data pertains to a particular time period for a medical visit, with the motivation of confirming relevant items and removing irrelevant items by a medical worker based on their interest (Sevenster at [0028]), and to receive the confirmations via a user interface with the motivation of providing a means to receive information and selections from one or more users (Sevenster at [0033]). 

Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Claim Objections
	Objection to Claims 1 and 13 is withdrawn in view of Applicant’s amendment to include defining the acronym “EDC”.  

101 Rejections
	Applicant’s arguments have been considered, and are persuasive.  The 101 rejections are withdrawn in view of Applicant’s amendments and citations to portions of specification which disclose technological problems with existing systems to which the claims present an improvement, thus integrating the judicial exception into a practical application.  

103 Rejections
	Applicant’s arguments have been fully considered, but are not persuasive.  New grounds of rejection has been necessitated by Applicant’s amendments.  The 103 rejections are maintained.  

Conclusion

The following relevant art not cited is made of record:                                                                                          
	US Publication 20170308680, which teaches a method of creating a registry of clinical trial participants which involves generating a unique subject identifier for a patient that is matched to patient identifying information
	US Publication 20150186618A1, which teaches a medical research information exchange system which receives subject information from various information sources such as a health information exchange, for a clinical trial. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619